Exhibit AMENDED AND RESTATED BYLAW NO. 1 A By-Law Relating Generally to the Transaction of the Business and Affairs of HELIX BIOPHARMA CORP. (the "Corporation") TABLE OF CONTENTS Section Subject Page 1 INTERPRETATION 1 1.01Definitions 2 BUSINESS OF THE CORPORATION 2 2.01Registered Office 2.03Corporate Seal 2.04Financial Year 2.05Banking Arrangements 2.06Divisions 3 BORROWING AND SECURITIES 3 3.01Borrowing Powers 3.02Delegation 4 DIRECTORS 4 4.01Number of Directors 4.02Qualification 4.03Election and Term 4.04Removal of Directors 4.05Vacation of Office 4.06Vacancies 4.07Action by the Board 4.08Canadian Majority of Meeting 4.09Meeting by Telephone 4.10Place of Meetings 4.11Calling of Meetings 4.12Notice of Meeting 4.13First Meeting of New Board 4.14Adjourned Meeting 4.15Regular Meetings 4.16Chairman 4.17Quorum 4.18Votes to Govern 4.19Conflict of Interest 4.20Remuneration and Expenses 5 COMMITTEE 6 5.01Committee of the Board 5.02Transaction of Business 5.03Advisory Bodies 5.04Procedure 6 OFFICERS 7 6.01Appointment 6.02Chairman of the Board 6.03President 6.04Vice-President 6.05Secretary 6.06Powers and Duties of Other Officers 6.07Variation of Powers and Duties 6.08Term of Office 6.09Terms of Employment and Remuneration 6.10Conflict of Interest 6.11Agents and Attorneys 7 PROTECTION OF DIRECTORS, OFFICERS AND OTHERS 8 7.01Limitation of Liability 7.02Indemnity 7.03Insurance 8 SHARES 8 8.01Allotment 8.02Commissions 8.03Registration of Transfer 8.04Transfer Agents and Registrars 8.05Lien for Indebtedness 8.06Non-Recognition of Trusts 8.07Share Certificates 8.08Replacement of Share Certificates 8.09Joint Shareholders 8.10Deceased Shareholders 9 DIVIDENDS AND RIGHTS 10 9.01Dividends 9.02Dividend Cheques 9.03Non-receipt of Cheques 10 MEETING OF SHAREHOLDERS 10 10.01Annual Meetings 10.02Special Meetings 10.03Place of Meetings 10.04Notice of Meetings 10.05Meeting Without Notice 10.06Chairman 10.07Secretary and Scrutineers 10.08Persons Entitled to be Present 10.09Quorum 10.10Proxy Holders and Representatives 10.11Time for Deposit of Proxies 10.12Joint Shareholders 10.13Votes to Govern 10.14Show of Hands 10.15Ballots 10.16Adjournment 10.17Resolution in Writing 10.18Only One Shareholder 11 NOTICES 13 11.01Record Date 11.02Method of Giving Notices 11.03Notice to Joint Shareholders 11.04Computation of Time 11.05Undelivered Notices 11.06Omissions and Errors 11.07Persons Entitled by Death or Operation of Law 11.08Waiver of Notice 12 EFFECTIVE DATE 14 12.01Effective Date AMENDED AND RESTATED BY-LAW NO. 1 A By-law Relating Generally to the Transaction of the Business and Affairs of HELIX BIOPHARMA CORP. the "Corporation" Section One INTERPRETATION 1.01Definitions In the by-laws of the Corporation, unless the context otherwise requires: "Act" means the Canada Business Corporations Act, and any statute that may be substituted therefore, as from time to time amended; "appoint" includes "elect" and vice versa; "articles" means the articles attached to the Certificate of Amalgamation of the Corporation as from time to time amended or restated; "board" means the board of directors of the Corporation; "by-laws" means this by-law and all other by-laws of the Corporation from time to time in force and effect; "cheque" includes a draft; "Corporation" means the corporation formed by Certificate of Amalgamation dated July 31, 1995 as corporation No.316461-6 under the Act and named Helix BioPharma Corp.; "meeting of shareholders" includes an annual meeting of shareholders and a special meeting of shareholders; "special meeting of shareholders" includes a meeting of any class or classes of shareholders and a special meeting of all shareholders entitled to vote at an annual meeting of shareholders; "non-business day" means Saturday, Sunday and any other day that is a holiday as defined in the Interpretation Act (Canada) as from time to time amended; "recorded address" means in the case of a shareholder his address as recorded in the securities register; and in the case of joint shareholders the address appearing in the securities register in respect of such joint holding or the first address so appearing if there are more than one; and in the case of a director, officer, auditor or member of a committee of the board, his latest address as recorded in the records of the Corporation; "resident Canadian" means an individual who is: (a) a Canadian citizen ordinarily resident in Canada; (b) a Canadian citizen not ordinarily resident in Canada who is a member of a prescribed class of persons; (c) a permanent resident within the meaning of the Immigration Act, as amended from time to time, and ordinarily resident in Canada, except a permanent resident who has been ordinarily resident in Canada for more than one year after the time at which he first became eligible to apply for Canadian citizenship; "signing officer" means, in relation to any instrument, any person authorized to sign the same on behalf of the Corporation by a resolution passed pursuant thereto; and Save as aforesaid, words and expressions defined in the Act have the same meanings when used herein. Words importing the singular number include the plural and vice versa; words importing gender include the masculine, feminine and neuter genders; and words importing persons include an individual, partnership, association, body corporate, trustee, executor, administrator and legal representative. Section Two BUSINESS OF THE CORPORATION 2.01 Registered Office The registered office of the Corporation shall be at the place within Canada from time to time specified in the Articles and at such location therein as the board may from time to time determine. 2.02 Corporate Seal The directors may provide a seal for the Company, and, if they do so, shall provide for the safe custody of the seal which shall not be affixed to any instrument except in the presence of the following persons: (a) any two of the Chairman of the Board, the President, a Vice President who is a director and the Secretary; (b) such person or persons as the directors may from time to time by resolution appoint; and the said directors, officers, person or persons in whose presence the seal is so affixed to an instrument shall sign such instrument. For the purpose of certifying under seal true copies of any document or resolution the seal may be affixed in the presence of any one of the foregoing persons. To enable the seal of the Company to be affixed to any bonds, debentures, share certificates, or other securities of the Company, whether in definitive or interim form, on which facsimiles of any of the signatures of the directors or officers of the Company are, in accordance with the Company Act and/or these Articles, printed or otherwise mechanically reproduced there may be delivered to the firm or company employed to engrave, lithograph or print such definitive or interim bonds, debentures, share certificates or other securities one or more unmounted dies reproducing the Company's seal and the President, Secretary, Treasurer or Secretary-Treasurer may by a document authorize such firm or company to cause the Company's seal to be affixed to such definitive or interim bonds, debentures, share certificates or other securities to which the Company's seal has been so affixed shall for all purposes be deemed to be under and to bear the Company's seal lawfully affixed thereto. 2.03 Financial Year Until changed by the board, the financial year of the Corporation shall end on the 31st day of July in each year. 2.04 Banking Arrangements The banking business of the Corporation including, without limitation, the borrowing of money and the giving of security therefor, shall be transacted with such banks, trust companies or other bodies corporate or organizations as may from time to time be designated by or under the authority of the board. Such banking business or part thereof shall be transacted under such agreements, instructions and delegations of powers as the board may from time to time prescribe or authorize. 2.05 Voting Rights in Other Bodies Corporate The Board of Directors shall appoint a director or officer of the Corporation to execute and deliver proxies and arrange for the issuance of voting certificates or other evidence of the right to exercise the voting rights attaching to any securities held by the Corporation. Such instruments, certificates or other evidence shall be in favour of such person or persons as may be determined by the Board executing such proxies or arranging for the issuance of voting certificates of such other evidence of the right to exercise such voting rights. In addition, the board may from time to time direct the manner in which and the person or persons by whom any particular voting rights or class of voting rights may or shall be exercised. 2.06 Divisions The board may cause the business and operations of the Corporation or any part thereof to be divided into one or more divisions upon such basis, including without limitation, types of business or operations, geographical territories, product lines or goods or services as the board may consider appropriate in each case. From time to time the board, upon such basis as may be considered appropriate in each case, may authorize: (a) Subdivision and Consolidation The further division of the business and operations of any such division into sub-units and the consolidation of the business and operations of any such divisions and sub-units. (b) Name The designation of any such division or sub-unit by, and the carrying on of the business and operations of any such division or sub-unit under, a name other than the name of the Corporation; provided that the Corporation shall set out its name in legible characters in all contracts, invoices, negotiable instruments and orders for goods or services issued or made by or on behalf of the Corporation; and (c) Officers The appointment of officers for any such division or sub-unit, the determination of their powers and duties, and the removal of any such officer so appointed without prejudice to such officer's rights under any employment contract or in law, provided that any such officers shall not, as such, be officers of the Corporation. Section Three BORROWING AND SECURITIES 3.01 Borrowing Power Without limiting the borrowing powers of the Corporation as set forth in the Act, but subject to the Articles, the board may from time to time on behalf of the Corporation, without authorization of shareholders: (a) borrow money upon the credit of the Corporation; (b) issue, reissue, sell or pledge bonds, debentures, notes or other evidences of indebtedness or guarantee of the Corporation, whether secured or unsecured; (c) to the extent permitted by the Act, give a guarantee on behalf of the Corporation to secure performance of any present or future indebtedness, liability or obligation of any person; and (d) mortgage, hypothecate, pledge or otherwise create a security interest in all or any currently owned or subsequently acquired real or personal, movable or immovable, property of the Corporation including book debts, rights, powers, franchises and undertakings, to secure any such bonds, debentures, notes or other evidences of indebtedness or guarantee or any other present or future indebtedness, liability or obligation of the Corporation. Nothing in this Section limits or restricts the borrowing of money by the Corporation on bills of exchange or promissory notes made, drawn, accepted or endorsed by or on behalf of the Corporation. 3.02 Delegation The board may from time to time delegate to a committee of the board, a director or officer of the Corporation or any person as may be designated by the board all or any of the powers conferred on the board by Section 3.01 or by the Act to such extent and in such manner as the board shall determine at the time of each such delegation. Section Four DIRECTORS 4.01 Number of Directors The number of directors shall, subject to the Articles of the Corporation and any unanimous shareholder agreement, be fixed by the directors from time to time or if not so fixed, shall be the number of directors elected or continued as directors at the immediately preceding annual meeting of the Corporation. 4.02 Qualification No person shall be qualified for election as a director if he is less than 18 years of age; if he is of unsound mind and has been so found by a court in Canada or elsewhere; if he is not an individual; or he has the status of a bankrupt. A director need not be a shareholder. At least twenty-five per cent of the directors of the Corporation must be resident Canadians. However, if the corporation has less than four directors, at least one director must be a resident Canadian. 4.03 Election and Term The election of directors shall take place at each annual meeting of shareholders and all the directors then in office shall retire but, if qualified, shall be eligible for re-election. Where the shareholders adopt an amendment to the Articles to increase the number or minimum number of directors, the shareholders may, at the meeting at which they adopt the amendment, elect the additional number of directors authorized by the amendment. The election shall be by resolution. If an election of directors is not held at the proper time, the incumbent directors shall continue in office until their successors are elected. 4.04 Removal of Directors Subject to the provisions of the Act, the shareholders may by resolution passed at a meeting specially called for such purpose remove any director from office and the vacancy created by such removal may be filled at the same meeting, failing which it may be filled by the board. 4.05 Vacation of Office A director ceases to hold office when he dies; he is removed from office by the shareholders; he ceases to be qualified for election as a director, or his written resignation is sent or delivered to the Corporation, or, if a time is specified in such resignation, at the time so specified, whichever is later. 4.06 Vacancies Subject to the Act, a quorum of the board may fill a vacancy in the board. In the absence of a quorum of the board, the board shall forthwith call a special meeting of shareholders to fill the vacancy. If the board fails to call such meeting or if there are no directors then in office, any shareholder may call a meeting. 4.07 Action by the Board The board shall manage the business and affairs of the Corporation. Subject to Sections 4.08 and 4.09, the powers of the board may be exercised by a meeting at which the quorum is present or by resolution in writing signed by all the directors entitled to vote on that resolution at a meeting of the board. Where there is a vacancy in the board, the remaining directors may exercise all the powers of the board so long a quorum remains in office. Where the Corporation has only one director, that director may constitute a meeting. 4.08 Canadian Majority at Meetings Directors shall not transact business at a meeting of directors unless: (a) at least twenty-five per cent of the directors present are resident Canadians or, if the Corporation has less than four directors, at least one of the directors present is a resident Canadian; or (b) a resident Canadian director who is unable to be present approves in writing or by telephone or other communications facilities the business transacted at the meeting, and at least 25% of the directors present at the meeting would have been resident Canadians had that director been present at the meeting. 4.09 Meeting by Telephone If all the directors of the Corporation consent, a director may participate in a meeting of the board or of a committee of the board by means of such telephone or other communications facilities as permit all persons participating in the meeting to hear each other, and a director participating in such a meeting by such means is deemed to be present at the meeting. Any such consent shall be effective whether given before or after the meeting to which it relates and may be given with respect to all meetings of the board and of committees of the board. 4.10 Place of Meetings Meetings of the board may be held at any place in or outside Canada. 4.11 Calling of Meetings Meetings of the board shall be held from time to time at such time and at such place as the board, the Chairman of the board, the President or any two directors may determine. 4.12 Notice of Meeting Notice of the time and place of such meeting of the board shall be given in the manner provided in Section Eleven to each director not less than 48 hours before the time when the meeting is to be held. A notice of a meeting of directors need not specify the purpose of or the business to be transacted at the meeting except where the Act requires such purpose or business to be specified, including, if required by the Act, any proposal to: (a) submit to the shareholders any question or matter requiring approval of the shareholders; (b) fill a vacancy among the directors or in the office of auditor; (c) issue securities; (d) declare dividends; (e) purchase, redeem or otherwise acquire shares issued by the Corporation; (f) pay a commission for the sale of shares; (g) approve a management proxy circular; (h) approve a take-over bid circular of directors' circular; (i) approve any annual financial statements; or (j) adopt, amend of repeal by-laws. A director may in any manner waive notice of or otherwise consent to a meeting of the board. 4.13 First Meeting of New Board Provided a quorum of directors is present, each newly elected board may without notice hold its first meeting immediately following the meeting of shareholders at which such board is elected. 4.14 Adjourned Meeting Notice of an adjourned meeting of the board is not required if the time and place of the adjourned meeting is announced at the original meeting. 4.15 Regular Meetings The board may appoint a day or days in any month or months for regular meetings of the board at a place and hour to be named. A copy of any resolution of the board fixing the place and time of such regular meetings shall be sent to each director forthwith after being passed, but no other notice shall be required for any such regular meeting except where the Act required the purpose thereof or the business to be transacted thereat to be specified. 4.16 Chairman The Chairman of any meeting of the board shall be the first mentioned of such of the following officers as have been appointed and who is a director and is present at the meeting; Chairman of the board, President or a Vice-President. If no such officer is present, the directors present shall choose one of their number to be Chairman. 4.17 Quorum Subject to Section 4.08, the quorum for the transaction of business at any meeting of the board shall consist of two-thirds (2/3) directors or such greater number of directors as the board may from time to time determine. 4.18 Votes to Govern At all meetings of the board every question shall be decided by a majority of votes cast on the question. 4.19 Conflict of Interest A director or officer who is a party to, or who is a director or officer of or has a material interest in any person who is a party to, a material contract or proposed material contract with the Corporation shall disclose the nature and extent of his interest at the time and in the manner provided by the Act. Any such contract or proposed contract shall be referred to the board or shareholders for approval even if such contract is one that in the ordinary course of the Corporation's business would not require approval by the board or shareholders, and a director interested in a contract so referred to the board shall not vote on any resolution to approve the same except as provided by the Act. 4.20 Remuneration and Expenses The directors shall be paid such remuneration for their services as the board may from time to time determine. The directors shall also be entitled to be reimbursed for travelling and other expenses properly incurred by them in attending meetings of the board or any committee thereof. Nothing herein contained shall preclude any director from serving the Corporation in any other capacity and receiving remuneration therefore. Section Five COMMITTEES 5.01 Committee of the Board The board may appoint a committee of directors, however designated, and delegate to any such committee any of the powers of the board except those which pertain to items which, under the Act, a committee of directors has no authority to exercise. A majority of the members of such committee shall be resident Canadians. 5.02 Transaction of Business Subject to the provisions of Section 4.09, the powers of the committee of directors may be exercised by a meeting at which a quorum is present or by resolution in writing signed by all members of such committee who would have been entitled to vote on that resolution at a meeting of the committee. Meetings of such committees may be held at any place in or outside of Canada. 5.03 Advisory Bodies The board may from time to time appoint such advisory bodies as it may deem advisable. 5.04 Procedure Unless otherwise determined by the board, each committee shall have power to fix its quorum at not less than a majority of its members, to elect its chairman and to regulate its procedure. Section
